Citation Nr: 0330168	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  92-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of the assignment of an initial noncompensable 
evaluation for service-connected hemorrhoids for the period 
from November 16, 1989 to April 3, 2003.

2.  Propriety of the assignment of a 10 percent evaluation 
for service-connected hemorrhoids for the period commencing 
on April 4, 2003 to the present.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision by the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for hemorrhoids 
and PTSD.  In the course of the appeal the Board remanded the 
case to the St. Petersburg, Florida, Regional Office for 
additional evidentiary and procedural development in 
September 1992.  In a May 1993 rating decision the veteran 
was granted service connection and a noncompensable 
evaluation for hemorrhoids, effective from November 16, 1989 
(based on the date of his original claim for VA compensation 
for this disability).  The veteran continued his appeal for 
service connection for PTSD and a compensable evaluation for 
hemorrhoids. 

As the veteran's appeal progressed the Board again remanded 
the case to the St. Petersburg, Florida, Regional Office for 
additional evidentiary and procedural development in August 
1994, and June 1998.  (In June 1998 the Board also denied the 
veteran's claim for a compensable evaluation for hemorrhoids 
and he initiated a timely appeal of this determination to the 
United States Court of Appeals for Veterans Claims.)  In June 
1999 the agency of original jurisdiction was changed from the 
VA Regional Office in St. Petersburg, Florida, to the St. 
Louis, Missouri, VA Regional Office (RO), to accommodate the 
veteran's change of residency.  

In a November 1999 order of the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court"), the 
segment of the June 1998 Board decision which denied the 
veteran's claim for a compensable evaluation for hemorrhoids 
was vacated and the issue was remanded to the Board.  In 
August 2000, the Board remanded this matter to the RO for 
further development and consideration.  In an August 2003 
rating decision the RO granted the veteran a 10 percent 
evaluation for hemorrhoids, effective from April 4, 2003, and 
confirmed the denial of service connection for PTSD.  The 
case was returned to the Board and the veteran now continues 
his appeal of both claims.  The issue of entitlement to 
service connection for PTSD will be addressed in the remand 
portion of this decision.

In addition to hemorrhoids, the veteran is presently service 
connected for Type II diabetes mellitus (currently rated 20 
percent disabling), cardiovascular disease with coronary 
artery bypass grafting secondary to Type II diabetes mellitus 
(currently rated 100 percent disabling) and residuals of 
excision of malignant melanoma (currently rated 
noncompensably disabling).


FINDINGS OF FACT

1.  For the period from November 16, 1989 to April 3, 2003, 
the veteran's hemorrhoids were manifested by no more than 
moderate symptomatology.

2.  For the period commencing on April 4, 2003 to the 
present, the veteran's hemorrhoids are manifested by very 
large hemorrhoids with scar tissue near the anal area and 
occasional but recurring flare-ups of symptomatology with 
protrusion, bleeding and pain, necessitating topical 
medication and prescriptions of the painkiller Darvocet to 
relieve the symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
for the period from November 16, 1989 to April 3, 2003 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids for the period commencing on April 4, 2003 to 
the present have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable in the instant case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

With respect solely to the claim for higher ratings for 
hemorrhoids, we note that the RO has provided the veteran 
with express notice of the provisions of the VCAA in 
correspondence dated September 19, 2002, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The letter 
informed the veteran that he needed to respond to VA within 
30 days from the date the letter was issued with information 
regarding the medical records or other supportive evidence he 
desired to have VA obtain for him.  During the course of the 
appeal the case of Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), was decided by the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit").  The Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
It is observed in this case that the veteran was issued with 
notice of the duty-to-assist provisions of the VCAA in 
September 2002, over one year prior to the date of this Board 
decision.  In the course of that one-year period, VA 
continued to assist the veteran in developing evidence 
relevant to the initial rating claim, including obtaining VA 
outpatient treatment record for the period from 2002 to 2003 
and also considering the April 2003 statement of his private 
physician as it pertained to the merits of his claim.  We 
therefore find that the September 2002 notice of the VCAA and 
VA's subsequent development of the veteran's claim are in 
substantial conformity with the holding of Federal Circuit 
case discussed above.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for a higher initial ratings for hemorrhoids and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the four remands 
which occurred during this appeal.  He has also been provided 
with VA examinations which address the rating issue on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate this claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the specific claim for higher initial ratings 
for hemorrhoids.  For these reasons, further development of 
this issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that although no 
hemorrhoids were noted on his entrance examination in 1964, 
he was treated for hemorrhoids during active duty and some 
were noted on separation examination in 1968.  

On November 16, 1989, the veteran filed his original claim 
for VA compensation for hemorrhoids.  He was subsequently 
granted service connection for hemorrhoids with an effective 
date for the award going back to the date of his original 
claim.  

Private and VA medical records associated with the claims 
file show that in March 1991 he was diagnosed with 
hemorrhoids although no hemorrhoids were mentioned on the 
report of a VA general medical examination in September 1991.

At a June 1992 VA Central Office hearing before a member of 
the Board the veteran testified in pertinent part that the VA 
physician who examined the veteran in September 1991 did not 
conduct a specific examination of his rectum and anus, but he 
affirmed that his hemorrhoids had been a chronic condition 
which have been with him since his period of active service 
and that he had been diagnosed with hemorrhoids during other 
medical examinations and treatment sessions.

The report of a March 16, 1993 VA examination shows that the 
veteran related to the examining physician his history of 
hemorrhoids during military service, manifested by bleeding 
and treated with sitz baths.  A flexible sigmoidoscopy of the 
veteran revealed pertinent findings of an external skin tag 
in his anal region.  The diagnosis was hemorrhoids by 
history.  

A separate private medical treatment report for hemorrhoids 
dated March 16, 1993 shows that internal hemorrhoids with 
external skin tags were observed.  On March 25, 1993, a video 
colonoscopy was performed at Memorial Hospital of Hollywood, 
Florida, which revealed pertinent findings of rectal bleeding 
with internal hemorrhoids.

A January 2002 VA treatment report shows that examination of 
the veteran's rectum revealed an external hemorrhoid which 
was treated with a topical medicated cream.

VA examination in July 2002 shows that the veteran complained 
of intermittent bleeding episodes associated with his 
hemorrhoids.  The examiner noted that the veteran did not 
have any history of anemia associated with his hemorrhoids 
and that recent blood work revealed normal hematological 
findings.  At the time of the examination the veteran treated 
his symptoms with topical medicated creams and ointments 
which reduced his rectal itching and bleeding.  Rectal 
examination revealed the presence of two external hemorrhoids 
at the 10 o'clock and 2 o'clock positions, measuring 4.0 
millimeters in diameter and which were not inflamed.  There 
was no thrombosis of either hemorrhoid and no evidence of 
active bleeding.  No fissures or ulcerations were observed.  
The diagnosis was external hemorrhoids without any active 
bleeding.  

A VA outpatient treatment reports dated September 2002 and 
January 2003 show that the veteran was prescribed a topical 
rectal medication for his hemorrhoids, to be applied twice 
daily.

In a written statement dated April 4, 2003, the veteran's 
private physician, G. William Mathews, D.O., reported that 
the veteran had hemorrhoids which occasionally flared up and 
produced protrusion, bleeding and pain.  Dr. Mathews 
described the hemorrhoids as being "very large."  He 
reported that the veteran had scar tissue near his anal 
region and that he sat on a donut-shaped cushion to reduce 
pressure on his hemorrhoids when seated.  The veteran used 
Darvocet (a prescription painkiller medication) for 
hemorrhoidal pain, stool softeners and also various medicated 
creams and suppositories to reduce his swelling and pain.

Analysis

The Board notes that this case is based on an appeal of an 
original grant of service connection for hemorrhoids, 
effective from November 16, 1989, the date on which the filed 
his original claim for service connection for this specific 
disability.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected hemorrhoids for separate periods of 
time, from November 16, 1989, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In the current 
appeal, we note that the veteran's hemorrhoids were rated 
noncompensable until April 4, 2003, when a 10 percent 
evaluation for this disability took effect.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

The veteran's hemorrhoids are rated under the criteria 
contained in 38 C.F.R. § 4.118, Diagnostic Code 7336, which 
provides for the assignment of a 20 percent rating for 
external or internal hemorrhoids manifested by persistent 
bleeding and with secondary anemia, or with fissures.  
Assignment of a 10 percent rating is warranted for external 
or internal hemorrhoids manifested by large or thrombotic 
hemorrhoids which are irreducible, with excessive redundant 
tissue and evidence of frequent recurrence or symptomatology.  
Assignment of a noncompensable rating is warranted for 
external or internal hemorrhoids manifested by only mild or 
moderate symptoms.

Applying the facts of the case to the aforementioned rating 
criteria, the objective clinical evidence demonstrates that 
the veteran's service-connected hemorrhoids were manifested 
by only mild to moderate symptomatology for the period from 
November 16, 1989 to April 3, 2003.  Medical treatment 
records and examination reports for this period show 
diagnoses of internal hemorrhoids with external skin tags 
observed on colonoscopy.  An episode of rectal bleeding was 
noted only on March 1993.  Topical treatment with medicated 
creams and ointments were shown on outpatient treatment 
reports in January 2002, September 2002 and January 2003.  VA 
examination in July 2002 showed the presence of two external 
hemorrhoids which measured 4.0 millimeters in diameter.  They 
were not inflamed, thrombosed or actively bleeding and were 
not manifested by fissures, ulcerations or anemia.  In view 
of these objective findings, the veteran's hemorrhoids do not 
meet the criteria for a compensable evaluation for the period 
of November 16, 1989 to April 3, 2003 as they are not 
manifested by hemorrhoids which are large or thrombotic, 
irreducible, and with excessive redundant tissue.

Correspondence from Dr. Mathews dated April 4, 2003, presents 
the first objective medical evidence that the veteran's 
hemorrhoids had undergone an increase in their level of 
disabling symptomatology.  Dr. Mathews reported that he had 
treated the veteran for hemorrhoids manifested by very large 
hemorrhoids with scar tissue near the anal area and 
occasional but recurring flare-ups of symptomatology with 
protrusion, bleeding and pain, necessitating topical 
medication and prescriptions of the painkiller Darvocet to 
relieve the symptoms.  These symptoms more closely 
approximate the criteria for a 10 percent evaluation for 
hemorrhoids to commence on the date of Dr. Mathews' report.  
However, the evidence does not demonstrate that the 
hemorrhoids are manifested by secondary anemia or with 
fissures as specified in the rating criteria to warrant the 
assignment of a 20 percent evaluation.  

In view of the foregoing discussion, the veteran's appeal of 
the noncompensable evaluation assigned for his hemorrhoids 
for the period from November 16, 1989 to April 3, 2003, and 
his appeal of the 10 percent evaluation assigned for his 
hemorrhoids for the period commencing on April 4, 2003, must 
be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
specific issue on appeal, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for service-connected hemorrhoids 
for the period from November 16, 1989 to April 3, 2003 is 
denied.

An evaluation greater than 10 percent for service-connected 
hemorrhoids for the period commencing on April 4, 2003 is 
denied.


REMAND

The veteran currently has an Axis I diagnosis of PTSD which 
has been linked to his alleged stressors which reportedly 
occurred during his period of overseas service in Vietnam and 
Korea.

The veteran's service personnel records show that he served 
from December 15, 1966 to December 4, 1967 in the Republic of 
Vietnam.  During this period he was assigned to the 435th MM 
Squadron of the United States Air Force, Military Airlift 
Command, which was stationed at Phan Rang Air Force Base.  
According to his 


accounts of his in-service stressors, in December 1966 on his 
initial arrival for duty in Vietnam at Tan Son Nhut Air Force 
Base (but just prior to his posting with the 435th MM 
Squadron) he was present during an enemy mortar attack 
against Tan Son Nhut Air Force Base in which several 
servicemen became casualties.  He also gave general accounts 
of being subjected to occasional enemy sniper and artillery 
fire while stationed at Phan Rang Air Force Base and of 
having to handle body bags containing dead American 
servicemen in the course of his duties, and of witnessing 
abusive treatment and torture of enemy VC guerillas who were 
captured and interrogated by soldiers from a unit of Republic 
of Korea army troops stationed adjacent to Phan Rang Air 
Force Base.  A remand is warranted so that copies of the 
records of the daily events at Tan Son Nhut Air Force Base 
for the month of December 1966 may be obtained from the U.S. 
Armed Services Center for Research of Unit Records (USCRUR) 
in order to verify the veteran's alleged stressor.  
Additionally, the records of the 435th MM Squadron, Military 
Airlift Command, and the records of Phan Rang Air Force Base 
for the period from December 1966 to December 1967 should be 
obtained in order to verify the veteran's other reported 
stressors.  The National Personnel Records Center (NPRC) in 
St. Louis, Missouri, should be contacted to provide copies of 
any morning reports of the aforementioned units for the 
period of December 1966 to December 1967.

The veteran also testified that when he was in Vietnam he was 
friends with a "Sergeant [redacted]."  It is noted that the 
veteran specifically spelled the man's last name at the VA 
Central Office hearing.  According to his testimony, Sergeant 
[redacted] was a helicopter crewman who served with the 101st 
Airborne Division and was stationed adjacent to the veteran's 
posting at Phan Rang Air Force Base.  The veteran related 
that he was able to accompany Sergeant [redacted] on helicopter 
missions ferrying supplies to elements of the 101st Airborne 
Division, in which the veteran served as a door gunner.  
During the course of these missions his helicopter came under 
enemy small arms fire.  He stated that it was the practice at 
Phan Rang Air Force Base for personnel like him to wear their 
uniforms in an unconventional manner, in which one half of 
his uniform shirt bore the United States Air Force insignia 
and the other half bore the insignia of the United States 
Army.  According 


to the veteran, this was done to facilitate the interchange 
of Air Force and Army personnel so that members of one branch 
of service could perform duties with the other branch.  The 
veteran also reported that Sergeant [redacted] was injured by 
small arms fire during their acquaintanceship and that after 
the veteran left Vietnam he learned that [redacted] was killed 
during the Tet Offensive.  In this regard, preliminary 
research by the Board shows that of two men who were killed 
in Vietnam who both served in the Army and bore the last name 
of [redacted], one man held the rank of 1st Sergeant at the time 
of his death in March 1969.  (The other [redacted] was a 
Corporal who died in September 1967 and thus does not match 
the veteran's account).  The RO should therefore ask the 
USCRUR to determine if 1st Sergeant [redacted], served in the 
101st Airborne Division.  The USCRUR should determine from 
the records of the 435th MM Squadron whether or not this unit 
resupplied the 101st Airborne Division.  Also, to the extent 
possible, the USCRUR should attempt to verify whether it was 
accepted practice for Air Force personnel who were stationed 
with the 435th MM Squadron in Phan Rang Air Force Base during 
the period of December 1966 - December 1967 to accompany Army 
helicopter crewmen from the 101st Airborne Division on 
resupply missions, and whether it was accepted practice for 
its Air Force personnel to wear hybridized uniforms bearing 
both Air Force and Army insignia.  

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, and request copies of the daily 
reports of the headquarters command of 
Tan Son Nhut Air Force Base for the 
month of December 1966 and also copies 
of the unit history of the 435th MM 
Squadron of the Military Airlift 
Command for the period of December 1966 
- 
December 1967.  If these records cannot 
be provided, 


the U.S. Armed Services Center for 
Research of Unit Records should be asked 
to provide an explanation as to their 
unavailability.  

2.  USCRUR should be asked to make the 
following determinations:

(a.)  Did 1st Sergeant 
[redacted], serve with the 101st 
Airborne Division?

(b.)  Was the 435th MM 
Squadron involved in 
resupplying the 101st Airborne 
Division?

(c.)  Was it accepted 
practice for Air Force 
personnel who were stationed 
with the 435th MM Squadron at 
Phan Rang Air Force Base 
during the period of December 
1966 - December 1967 to 
accompany Army helicopter 
crewmen from the 101st 
Airborne Division on resupply 
missions?

(d.)  Was it accepted 
practice for Air Force 
personnel stationed with the 
435th MM Squadron at Phan Rang 
Air Force Base during the 
period of December 1966 - 
December 1967 to wear 
hybridized uniforms bearing 
both Air Force and Army 
insignia?  



3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request copies of the morning reports 
for the 435th MM Squadron of the Military 
Airlift Command for the period of 
December 1966 - December 1967.  If these 
records cannot be provided, the NPRC 
should be asked to provide an 
explanation as to their unavailability.

4.  Thereafter, the RO should ensure 
that the veteran and his representative 
have been given proper notice of VA's 
duty to assist in the development of his 
claim.  Then his claim of entitlement to 
service connection for PTSD should be 
considered based on all evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



